In re Arteck Services, Inc.; applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. CA-5605; Parish of Orleans, Civil District Court, Div. “L”, No. 84-20679.
Prior report: La.App., 506 So.2d 606.
Writ granted in part, denied in part. The judgment of the court of appeal is reversed. Judgment of the district court is reinstated. See, Southern States Masonry, Inc. v. J.A. Jones Construction Company and Fidelity and Deposit Company of Maryland, No. 86-C-2443, consolidated with Dorman Strahan d/b/a Strahan Painting Company v. Landis Construction Company, Inc. and United States Fidelity and Guaranty Company, No. 86-C-2544 (May 18, 1987), 507 So.2d 198. Otherwise, the writ is denied.